Order entered January 25, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00939-CR

                 OSCAR VLADIMIR HERNANDEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
                     Trial Court Cause No. F18-24510-J

                                      ORDER

      Before the Court is appellant’s January 19, 2021 motion for an extension of

time to file his reply brief. We GRANT the motion and ORDER the reply brief

received with the motion filed as of the date of this order.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE